DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on February 12, 2021 has been received. Claims 1-4 and 6-15 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101B” has been used to designate at least three different structures of the ballistic collar in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the central connection extends along a third seam portion between the first arm, the second arm, and through the base.”
See below.
Claim Objections
Claims 1-4 and 6-15 are objected to because of the following informalities:  
“a ballistic collar comprising,” (claim 1) should read “a ballistic collar comprising:” 
“overlapping the tactical best” (claim 1) should read “overlapping the tactical vest” 
“and creating a gap between the wearer and the ballistic collar” (claim 1) should read “and configured to create a gap between the wearer and the ballistic collar,” to enhance clarity and obviate potential rejections under 35 USC 101
“configured to overlap with a tactical vest” (claim 10) should read “configured to overlap with the tactical vest,” to maintain antecedent basis with amended claim 1 
“configured to connect with a back carrier of the tactical vest” (claim 12) should read “configured to connect with the
“The ballistic collar of claim 1” (claims 2, 6, 7, 9, 10, and 13) should read “The ballistic system of claim 1,” to maintain consistent antecedent basis with amended claim 1
“The ballistic collar of claim 2” (claims 3-4) should read “The ballistic system of claim 2,” to maintain consistent antecedent basis with amended claim 1
“The ballistic collar of claim 7” (claim 8) should read “The ballistic system of claim 7,” to maintain consistent antecedent basis with amended claim 1
“The ballistic collar of claim 10” (claims 11-12) should read “The ballistic system of claim 10,” to maintain consistent antecedent basis with amended claim 1
“The ballistic collar of claim 13” (claim 14) should read “The ballistic system of claim 13,” to maintain consistent antecedent basis with amended claim 1
“The ballistic collar of claim 14” (claim 15) should read “The ballistic system of claim 14,” to maintain consistent antecedent basis with amended claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the central connection extends along a third seam portion between the first arm, the second arm, and through the base.” The limitation lacks support in the original disclosure and therefore constitutes new matter.
It is noted the specification does provide support for a seam between the first proximal segment and the first distal segment (i.e., the first seam portion as claimed, see paragraph 0042: “More particularly, the third proximal edge of the first proximal segment 112 connects to the fourth distal edge of the first distal segment 114, for example, at a seam or via other fixed or removable connections”) and a seam between the second proximal segment and the second distal segment (i.e., the second seam portion as claimed, see paragraph 0043: “More particularly, the third proximal edge of the second proximal segment 116 connects to the fourth distal edge of the second distal segment 118, for example, at a seam or via other fixed or removable connections”).
However, the specification fails to provide support for the third seam portion as claimed. While the first arm, second arm, and base appear to be connected in some manner (see at least paragraph 0045 and Figs. 1-2), the specification does not specify in what manner they are connected, and does not provide sufficient support for the structures being seamed together. Furthermore, the specification does not provide support for the third seam extending through the base, as claimed.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the central connection extends along a third seam portion between the first arm, the second arm, and through the base.” The limitation is indefinite, as it is unclear which structure extends through the base (i.e., the central connection or the third seam). For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the central connection extends along a third seam portion, the third seam portion extending between the first arm, the second arm, and the base.”
Claim 1 also recites the limitation “the tactical vest and the ballistic collar defining a receiving space therebetween.” The limitation is indefinite, as it is unclear which receiving space “therebetween” is defined by the vest and collar. It is unclear whether the receiving space is actually between the vest and the collar, or is a receiving space for the wearer’s torso and/or neck. For purposes of examination, the Examiner will interpret the receiving space as a receiving space for the wearer’s torso, defined between the front and rear carriers of the vest, and not between the vest and collar (see paragraph 0054 of Applicant’s specification, which states: “In 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-8, 10, 12, and 13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US PG Pub 2011/0010829).
Regarding claim 1, Norman discloses a ballistic system (10) comprising:
a ballistic collar (12) comprising:
note that subsequent use of “left” and “right” will refer to the wearer’s left and right, and not the right and left sides of the Figures) and a second side portion (wearer’s left side portion, see Figs. 3-4);
a first arm (right arm of front collar part 18) extending along a first longitudinal contour (contour extending from center of front collar part 18 towards the right side portion) towards the first side portion (see Fig. 4), the first arm comprising a first proximal segment (first portion of 18 as annotated) coupled to a first distal segment (first 36) along a first seam portion defining a central connection (central connection defined by the collective connection between different portions of the collar; it is noted that the central connection is being interpreted to include multiple points/seams of connection, as per amended paragraph 0045 of Applicant’s specification), and
a second arm (left arm of front collar part 18) extending along a second longitudinal contour (contour extending from center of front collar part 18 towards the left side portion) towards the second side portion (see Fig. 4), the second arm comprising a second proximal segment (second portion of 18 as annotated) coupled to a second distal segment (second 36) along a second seam portion defining the central connection (see annotated Fig. 4),
each of the first arm, the second arm, and the base being defined separately from each other and independently movable relative to each other along the central connection (see Figs. 1-6 and paragraphs 0076-0080 and 0097, note that the collar is adjustable in a manner in which the first arm, second arm, and base are physically capable of moving independently from one another, and define at least different sides or different structural 
wherein the central connection extends along a third seam portion (seam 13 between front collar part 18 and front bib member 42 of the base 40, 28; see Figs. 4 and 6 and paragraph 0082) connection between the first arm, the second arm, and through the base (see Figs. 4 and 6), and
wherein the ballistic collar is configured to permit freedom of movement by a wearer (see at least paragraphs 0089 and 0097); and
a tactical vest (14) including a front carrier (front of vest 14, see Fig. 1) and a back carrier (back of vest, see Fig. 2), the ballistic collar connected to and overlapping the tactical vest to prevent gaps in threat coverage for the wearer (see Figs. 1-4 and paragraphs 0080-0087 and 0097), the tactical vest and the ballistic collar defining a receiving space therebetween (receiving space for wearer’s body) and creating a gap between the wearer and the ballistic collar (see paragraph 0089).

    PNG
    media_image1.png
    830
    765
    media_image1.png
    Greyscale

	Norman fails to specifically disclose wherein the distal fastening straps (36) are attached to the proximal portions of the collar by stitching (i.e., seams). However, Norman discloses wherein the materials of the collar are generally joined by known methods including stitching (see paragraph 0082) and also explicitly shows stitching (13) joining other portions of the collar (see Fig. 6 and paragraph 0082).

It is noted that the recitation of “creating a gap between the wearer and the ballistic collar” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. While Norman does explicitly disclose wherein the ballistic collar is free-standing and configured so as provide a space between the wearer’s neck and the collar so as to dissipate heat and improve comfort (see paragraph 0089), it is noted that Norman’s collar is also capable of being adjusted in size (via fastening straps 36, see paragraphs 0076-0079) so as to create a gap, the size/extent of the gap depending on the wearer’s neck size/circumference. Norman discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Regarding the terms “ballistic system,” “ballistic collar,” and “tactical vest,” Norman discloses a protective shield system including a protective collar and a protective vest in combination for protecting the wearer from impact forces and neck and body injuries (see Figs. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). It is further noted that claim 1 does not require any specific ballistic materials or tactical communication systems, and Norman discloses a ballistic collar and a tactical vest inasmuch as claimed (see above).
	
	Regarding claim 2, Norman further discloses wherein the first arm (right arm of front collar part 18), the second arm (left arm of front collar part 18), and the base (40, 28) are disposed in an overlapping relationship (see at least Figs. 3-4, note that at least portions of the first and second arms overlap with the base 40, 28).

Regarding claim 4, Norman further discloses wherein the overlapping relationship includes the base (40, 28) overlapping with the first distal segment (right 36) and the second distal segment (left 36; see Figs. 3-4 and paragraphs 0075-0080, distal straps 36 are configured to overlap rear collar section 28 of base 40, 28).

Regarding claim 6, Norman further discloses wherein the first proximal segment (first proximal portion of 18, see annotated Fig. 4) is defined separately from and independently movable relative to the first distal segment (right distal strap 36) and the second proximal 

Regarding claim 7, Norman further discloses wherein the first distal segment (right distal strap 36) is spaced from the second distal segment (right distal segment 36) forming a gap (rear gap between ends of the first and second distal straps 36, see Fig. 4).

Regarding claim 8, Norman further discloses wherein the base (40, 28) covers the gap (see Figs. 3-4, rear collar section 28 at least partially covers the gap between the two distal straps 36).

Regarding claim 10, Norman further discloses wherein at least one of the base (40, 28), the first distal segment (right 36), or the second distal segment (left 36) are configured to overlap with the tactical vest (14; see Figs. 1-4 and paragraphs 0080-0087 and 0097; at least bib portion 40 of the base 40, 28 is configured to overlap with tactical vest 14).

Regarding claim 12, Norman further discloses wherein the base (40, 28) includes one or more back carrier attachments (rear fasteners 66) configured to connect with the back carrier of the tactical vest (back of vest 14, see Figs. 2-4 and paragraph 0088).

Regarding claim 13, Norman further discloses wherein at least one of the first proximal segment (first proximal portion of front collar part 18, see annotated Fig. 4), the second proximal .

Claim 9, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Norman, as applied to claim 1 above, in view of Aaron (US PG Pub 2005/0166303).
	Regarding claim 9, Norman discloses the limitations of claim 1, as discussed above, and further discloses wherein the ballistic system may be used for sports such as hockey and football (which commonly involve helmets, see paragraph 0001), but fails to explicitly disclose wherein the first proximal segment and the second proximal segment are configured to overlap with a helmet.
	However, Aaron teaches a protective collar (30) configured to overlap with a helmet (20) along substantially the entire length of the collar (see Fig. 1-2 and paragraphs 0021-0024), so as to form a unitary head and neck protection system that protects both the head and neck of the wearer (see paragraphs 0002-0003 and 0021-0024).
	Therefore, based on Aaron’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norman’s ballistic collar such that the first proximal segment and the second proximal segment .

Claims 1, 10, and 11, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Armellino (US Patent No. 6,195,802) in view of Norman.
Regarding claim 1, Armellino discloses a ballistic system (10, see column 1, lines 12-22 and column 3, lines 14-58) comprising:
a ballistic collar (12, see column 3, lines 28-58) comprising:
a base (16) having a body with a first side portion (wearer’s right side portion, note that subsequent use of “left” and “right” will refer to the wearer’s left and right, and not the right and left sides of the Figures) and a second side portion (wearer’s left side portion, see Figs. 6-10);
a first arm (14, 18, see Figs. 6 and 10) extending along a first longitudinal contour (contour extending from center of base 16 towards the right side portion) towards the first side portion (see Figs. 6-10), the first arm comprising a first proximal segment (18) coupled to a first distal segment (14) along a first seam portion (see annotated Fig. 10 and column 3, lines 41-58) defining a central connection (central connection defined by the collective connection between different portions of collar 12; it is noted that the central connection is being interpreted to include multiple points/seams of connection, as per amended paragraph 0045 of Applicant’s specification), and
a second arm (14’, 18’, see Figs. 6 and 9) extending along a second longitudinal contour (contour extending from center of base 16 towards the left side portion) towards the second side portion (see Figs. 6-10), the second arm comprising a second proximal 
each of the first arm, the second arm, and the base being defined separately from each other and independently movable relative to each other along the central connection (see Figs. 3-10 and column 3, lines 28-57, note that the first arm, second arm, and base define different structural sections of the collar, and are adjustable in a manner in which the first arm, second arm, and base are physically capable of moving independently from one another),
wherein the central connection extends along a third seam portion (see annotated Fig. 6) connection between the first arm, the second arm, and through the base (see Figs. 4-6), and
wherein the ballistic collar is configured to permit freedom of movement by a wearer (see Figs. 5-8 and column 3, lines 14-58); and
a tactical vest (vest portion of 10) including a front carrier (front of vest portion, see Fig. 1) and a back carrier (back of vest portion, see Fig. 2), the ballistic collar connected to and overlapping the tactical vest to prevent gaps in threat coverage for the wearer (see at least Figs. 1-3 and column 3, lines 14-57), the tactical vest and the ballistic collar defining a receiving space therebetween (receiving space for wearer’s body) and creating a gap between the wearer and the ballistic collar (see at least Figs. 5, 6, 9, and 10; note outline of the wearer in dotted lines).
It is noted that the recitation of “creating a gap between the wearer and the ballistic collar” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. While Armellino does explicitly disclose wherein the collar is free-standing (see column 3, lines 28-50) and explicitly depicts a gap between the wearer and the collar (see at least Figs. 5, 6, 9, and 10; note outline of the wearer in dotted lines), it is noted that Armellino’s collar is also capable of being adjusted in size (via fastening straps 18, 18’; see column 3, lines 41-58) so as to create a gap, the size/extent of the gap depending on the wearer’s neck size/circumference. Armellino discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

    PNG
    media_image2.png
    749
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    827
    626
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    817
    721
    media_image4.png
    Greyscale

Armellino further discloses wherein the first and second distal segments (18, 18’) are permanently attached to the first and second proximal segments (14, 14’), respectively (see column 3, lines 41-57), but fails to explicitly disclose wherein the distal segments are attached to the proximal segments by stitching (i.e., a first seam and a second seam), and wherein the first and second arms are also attached to the base by stitching (i.e., a third seam).

	Therefore, based on Norman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided respective first and second stitched seams between Armellino’s first distal segment and first proximal segment, and between Armellino’s second distal segment and second distal segment, and a third seam between Armellino’s first arm, second arm, and base; as it is known in the art to join portions of a protective collar by stitching, and stitching the segments together would provide a more secure connection for increased durability and longevity of use.

Regarding claim 10, the modified system of Armellino (i.e., Armellino in view of Norman) is further disclosed wherein at least one of the base (16 of Armellino), the first distal segment (14 of Armellino), or the second distal segment (14’ of Armellino) are configured to overlap with the tactical vest (vest portion of 10 of Armellino; see at least Figs. 1-4 of Armellino).

	Regarding claim 11, the modified system of Armellino (i.e., Armellino in view of Norman) is further disclosed wherein the first distal segment (14 of Armellino) and the second distal segment (14’ of Armellino) each include a shoulder strap attachment (28, 34, 36 of Armellino) configured to connect with a shoulder strap (32 of Armellino) of the tactical vest (see Figs. 1-4 and 7-8 and column 4, lines 1-26 of Armellino).

Claim 13, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Armellino and Norman, as applied to claim 1 above, in view of Beck et al. (herein Beck)(US PG Pub 2010/0142328).
Regarding claim 13, Armellino and Norman together teach the limitations of claim 1, as discussed above. Armellino fails to further disclose wherein at least one of the first proximal segment, the second proximal segment, the first distal segment, or the second distal segment is configured to overlap with a throat apparatus.
However, Beck teaches a ballistic system (10, see Figs. 1-2C and paragraphs 0002, 0028-0031, and 0039) comprising a ballistic collar (34) and a ballistic vest (38), wherein the ballistic collar includes a base (66), a first arm (right 62), and a second arm (left 62), wherein the first arm and the second arm are each configured to overlap with a throat apparatus (front throat-protector element 54), so as to adjustably provide coverage and/or protection at the wearer’s throat (see paragraphs 0039-0041).
Therefore, based on Beck’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Armellino’s collar such that at least one of the first proximal segment, the second proximal segment, the first distal segment, or the second distal segment is configured to overlap with a throat apparatus, as doing so would adjustably provide coverage and/or protection at the wearer’s throat.

Claims 14-15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Armellino, Norman, and Beck, as applied to claim 13 above, in view of Pujals, Jr. (herein Pujals)(US Patent No. 4,708,129).

However, Pujals teaches a protective collar (70) configured to connect to a throat apparatus (throat pad 94), wherein each proximal segment of the collar (proximal portions of 85, see annotated Figs. 13 and 15A) includes a throat attachment (88) configured to connect with the throat apparatus (see Figs. 13-17 and column 6, line 67 – column 7, line 55; each throat attachment 88 is configured to be removably connected with corresponding throat apparatus attachment 92), so as to provide an infinitely continuous adjustment between the protective collar and the throat apparatus, for enhanced user comfort (see column 7, lines 20-55).

    PNG
    media_image5.png
    602
    691
    media_image5.png
    Greyscale

Therefore, based on Pujals’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Armellino’s collar, such that the first proximal segment and the second proximal segment would each include a throat attachment configured to connect with the throat apparatus, as doing so would provide an infinitely continuous adjustment between the protective collar and the throat apparatus, for enhanced user comfort.

Regarding claim 15, the modified system of Armellino (i.e., Armellino in view of Norman, Beck, and Pujals) is further disclosed wherein each of the throat attachments (88 of Pujals) includes at least one of a channel or a flap configured to connect with a throat arm of the 
Examiner’s Note
Claim 3 is currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all the pending claims remain rejected under 35 USC 112(a) and 35 USC 112(b), as discussed above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732